DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “external device” of claim 2 is not found within the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 2 iterates that the invention is configured “to receive the blood flow velocity of the target vessel from an external device” however, this cannot be found in terminology or in scope in the originally filed disclosure. Specifically the specification only addresses this subject matter in two sections which are [0041] and [0108] (citing PGPUB US 20170332941 A1, hereafter merely the specification). The former citation iterates that a previous measurement or assumption based on statistics can provide the blood flow velocity which is does not even require (much less adequately disclose) any external device, and the latter citation merely iterates that this can be received “from outside” without any reference to any structure/external device much less the details required to inform the reader as to what the applicant had in their possession at the time of filing. Therefore the claimed subject matter is not adequately, or even at all, described in the originally filed disclosure. Moreover since the limitation was added by amendment the claim is held to contain new matter not supported by the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the claims recite that the determination is done “during a monitoring scan” which calls into question what is being required by the claim. Specifically, the claims do the claims have a step of acquiring or receiving monitoring scan data so having the processing steps being related thereto is prima facie confusing. Likewise for the apparatus of claim 1 it is further unclear how the timing of the determination, including the statements “during a monitoring scan” and “before the CE-MRA scan”, would have any effect on the structure of the apparatus.  For examination purposes the claims will be examined as best understood.
Regarding claim 10, the claim recites a monitor region determination unit which possesses two issues of indefiniteness. First the unit takes in/accesses no relevant data so it is unclear how it performs its functions; e.g. how does it determine the blood flow velocity of the target vessel if it has not been provided with information about the target, velocity data, or image data, etc.. Secondly the time frame of “before the monitoring scan is started” does not make sense in the context of an apparatus which regards what structures the applicant possesses and not their time series of steps. For examination purposes this unit will be examined below as best understood.
Claims 2-3, 8-9, and 11 are each similarly affected, at least by virtue of dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 8, 10-11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CN101647699 A by Shinichi Kitane and assigned to the Toshiba corporation (hereafter Toshiba), as cited by Applicant.  Note that Examiner is relying on the English translation as provided by Google Patents.

Regarding claim 1, Toshiba teaches: 1. A magnetic resonance imaging apparatus (as best understood the applicant is not laying claim to an MRI structure itself; however to compact prosecution the examiner notes Toshiba’s Fig. 1 part 20) for determining a trigger timing of a Contrast Enhanced Magnetic Resonance Angiography (CE-MRA) scan to be performed by the MRI apparatus, the MRI apparatus (as best understood the applicant is not laying claim to any no step/structure for injecting contrast; however to compact prosecution the examiner notes Toshiba’s claim 16 includes administering a contrast agent, likewise Toshiba also utilizes PCA as per claim 8 which is another form of CE-MRA), comprising:
processing circuitry (see computer part 32 of Fig. 1 which performs the digital/processing functions discussed hereafter, e.g. as described in the 10th full paragraph on page 5) configured to:
acquire a blood flow velocity of a target vessel; and determine during a monitoring scan performed by the MRI apparatus before the CE-MRA scan, the trigger timing for performing the CE-MRA scan on a CE-MRA scan region according to the acquired blood flow velocity and a preset type of k-space filling method to be used in the CE-MRA scan, so that data to be filled in a center of a k-space is acquired when a concentration of a contrast agent reaches a peak value in the CE-MRA scan region (as best understood see the second to last and last full paragraph on page 5 of Toshiba which teaches a computer that determines the blood velocity and then sets imaging conditions including the trigger timing and therefore teaches what is, as best understood, the structure of the units in question and which teaches that these structures are fully capable of performing the functions in question which would, by inherency, include knowing in advance what k-space filling method was to be used because otherwise you could not perform imaging which Toshiba states in that paragraph that he does. However and additionally, the examiner also notes that the computer also comprises a k-space database part 42, see Fig. 5 which is a flowchart of computer 32 and note part 42 therein so as to be fully capable of the claimed function and/or see the 6th full paragraph on page 8 which notes that the imaging sequence can use a center-filling method and/or see any of the other of ways of saying this such is detailed in the 5th full paragraph on the 9th page etc. Also a reference has been added into the conclusion section to clarify that it is indeed inherent as one must know their k-space filling method in advance or they simply cannot collect image data in the first place; additionally and regarding the newly amended claim language the examiner notes that this is simply inherent for multiple reasons, with more information added below in the response to arguments, and also taught by Toshiba in the same sections cited above such as the 6th full paragraph on page 8). 

Regarding claim 2, Toshiba teaches: 2. The apparatus according to claim 1, wherein the processing circuitry is further configured to receive the blood flow velocity of the target vessel from an external device (as this is taught by inherency as the MRI structures involved in gathering data and performing the probe sequence are “external” to the “processing circuity” however and for compact prosecution purposes the examiner notes that the structure of Toshiba such as parts 33/40 would be fully capable of doing this). 

Regarding claim 3, Toshiba teaches: 3. The apparatus according to claim 1, wherein the processing circuitry is further configured to acquire a plurality of time-phase images obtained by the monitoring scan on a monitor region, and detect the blood flow velocity of the target vessel using the plurality of time-phase images (as best understood, see Toshiba’s pages 6-7 and note all of the descriptive text which addresses Figs. 6 any/all of which appears to teach the claimed limitations because there is a monitoring scan that is conducted and from the time series of images containing phase information from which the velocity is determined). 

Regarding claim 8, Toshiba teaches: 8. The apparatus according to claim 3, wherein the processing circuitry is further configured to detect the target vessel in the plurality of time-phase images, and calculate the blood flow velocity of the target vessel according to a difference of respective lengths of the contrast agent within the target vessel in any two of the plurality of time-phase images and a time period between the two images (Toshiba teaches a detection of the blood in the vessel/a flow of blood and involving the position of a contrast/intensity component of the blood as Toshiba teaches the function or a structure capable of accomplishing the function on Toshiba’s pages 6-7 and note all of the descriptive text which addresses Figs. 6). 

Regarding claim 10, Toshiba teaches: 10. The apparatus according to claim 1, wherein the processing circuitry is further configured to determine, before the monitoring scan is started, a monitor region for the monitoring scan according to a predetermined blood flow velocity of the target vessel, the predetermined preset type of the k-space filling method and the CE-MRA scan region (as best understood see Toshiba’s Fig. 7 and page 8 second through fifth paragraphs or for a different perspective possibly more in line with the applicants specification see Toshiba’s page 6 noting the third through sixth full paragraphs or alternatively to either of those references it is noted that this is inherent by virtue of necessity as the scan region and scan type simply must be set before the scan is conducted). 

Regarding claim 11, Toshiba teaches: 11. The apparatus according to claim 1, wherein processing circuitry is further configured to output a trigger signal to trigger the CE-MRA scan automatically after the trigger timing is determined (see Toshiba’s Abstract or claim 1 or the Summary section of pages 2-3 each of which describe that the imaging scan is taken based on the trigger). 

Regarding claim 13, Toshiba teaches: 13. A method for determining a trigger timing of a Contrast Enhanced Magnetic Resonance Angiography (CE-MRA) scan to be performed by a magnetic resonance imaging apparatus (MRI), the method (as best understood the applicant is not laying claim to an MRI structure itself; however to compact prosecution the examiner notes Toshiba’s Fig. 1 part 20 performs MRA imaging as per the Abstract and while as best understood the applicant is not laying claim to any no step/structure for injecting contrast; see also Toshiba’s claim 16 includes administering a contrast agent, likewise Toshiba also utilizes PCA as per claim 8 which is another form of CE-MRA), comprising:
acquiring a blood flow velocity of a target vessel; and determining, during a monitoring scan performed by the MRI apparatus before the CE_MRA scan, the trigger timing for performing the CE-MRA scan on a CE-MRA scan region according to the blood flow velocity and a preset type of a k-space filling method to be using the CE-MRA scan so that data to be filled in a center of a k-space is acquired when a concentration of a contrast agent reaches a peak value in the CE-MRA scan region (as best understood see the second to last and last full paragraph on page 5 of Toshiba which teaches a computer that determines the blood velocity and then sets imaging conditions including the trigger timing and therefore teaches what is, as best understood, the structure of the units in question and which teaches that these structures are fully capable of performing the functions in question which would, by inherency, include knowing in advance what k-space filling method was to be used because otherwise you could not perform imaging which Toshiba states in that paragraph that he does. However and additionally, the examiner also notes that the computer also comprises a k-space database part 42, see Fig. 5 which is a flowchart of computer 32 and note part 42 therein so as to be fully capable of the claimed function and/or see the 6th full paragraph on page 8 which notes that the imaging sequence can use a center-filling method and/or see any of the other of ways of saying this such is detailed in the 5th full paragraph on the 9th page etc. Also a reference has been added into the conclusion section to clarify that it is indeed inherent as one must know their k-space filling method in advance or they simply cannot collect image data in the first place; additionally and regarding the newly amended claim language the examiner notes that this is simply inherent for multiple reasons, with more information added below in the response to arguments, and also taught by Toshiba in the same sections cited above such as the 6th full paragraph on page 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toshiba.

Regarding claim 9 as best understood, Toshiba teaches the basic invention as above in regards to claim 8, but does not provide any relevant teachings regarding how plural vessels should be dealt with and thus fails to teach that “the processing circuitry is further configured to, when a plurality of target vessels are detected, determine the trigger timing using a smallest one of respective blood flow velocities of the plurality of target vessels calculated by the processing circuitry, as the blood flow velocity for determining the trigger timing.”
However, this modification is Prima Facie obvious to try as per MPEP 2143(E). That is, (1) Toshiba identifies a problem of needing to determine a blood flow velocity to properly time a triggering event but does not state how it should handle cases where the flow proceeds at different rates due to plural vessels being in the FOV. (2) there are a finite number of ways in which one could go about dealing with this situation, like using the largest/smallest vessel, averaging/weighting vessel contributions, or simply picking one, but this number is necessarily finite because there are only so many ways in which one can reduce plural data points into a single data point, such ways being well known in the art. (3) thus one of ordinary skill in the art at the time of invention could have pursued any or all of the known potential solutions with a reasonable chance of success. (4) additionally noting that, any or all of these would work so as to have a range of solutions but that some will work better than others by virtue of timing more precisely such that the resultant image data is of better quality such that the range can be optimized by experimentation, and as such teachings under MPEP 2144.05 may also be applicable.
Therefore it would have been Prima Facie obvious to a person having ordinary skill in the art at the time of invention to try using the velocity in the smallest vessel as the blood flow velocity of Toshiba when presented with cases where more than one blood vessel is present. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 10/12/2021, with respect to the 112(b) rejections not maintained above have been fully considered and are persuasive.  The associated rejections have been withdrawn. 
Applicant's arguments filed 10/12/2021 with respect to the remaining 112(b) rejections and with respect to the 102(b) rejection featuring Toshiba have been fully considered but they are not persuasive.
Regarding the argument against the 112(b) rejection for claim 1 the applicant’s argues that in claim 1 the structure of the apparatus changes if the timing when functions will be performed is different and also argues in summary form that they are not required to include the structure for performing the monitoring scan (literally the exact statement: “Applicant respectfully traverses the assertion in the Office Action that Claim 1 must include, as part of the apparatus, structures that actually perform the monitoring scan” without any other information and with no other related statements). Regarding the first of these arguments, the examiner’s position stands as there is no clear modification to the structures of the invention, rendering the scope of the claim indefinite. More specifically the examiner reminds the applicant that this is an apparatus claim. The applicant can claim that the processor is configured to perform functions, but this is fundamentally not a method and therefore does not convince the examiner to withdraw the rejection. Regarding the second of these issues the examiner notes that this is prima facie spurious merely from its form of drafting, but that dismissing the argument in that manner may fail to compact prosecution. More specifically, the examiner does not state that the applicant is required to lay claim to the structure for performing the monitoring scan. Additionally, the examiner notes that the rejection issues by the examiner addressed claims 1 and 13; however, the applicant has only responded to the issues with claim 1 and therefore it is presumed that the applicant understands and agrees with the examiner’s 112(b) rejection of claim 13. The applicant’s position and statements that this applies similarly to claim 10 is also acknowledged but is unconvincing for the same reasons.
Regarding the argument against the 112(b) rejection for claim for claim 10, the applicant argues that they are not required to recite the particular inputs used to determine a monitor scan region. However, the examiner’s position remains unchanged by this argument as it is unclear how the processor could perform the functions in question if its sole and singular input is “a blood velocity of a target vessel”  via parent claim 1; which is further convoluted by the fact that the claim drafting and arguments make abundantly clear that applicant is of the opinion that this is a method step occurring before the method step of acquiring the blood flow velocity. Additionally and for compact prosecution purposes the examiner remarks that while it is perfectly reasonable to have/initialize a generic baseline value for scan parameters that can be updated later, it is noted that the claimed limitations are linked to specific parameters (e.g. the predetermined blood flow velocity is of “the target vessel”, not merely some preset value for a general vessel, necessitating some information as to what the target is).
Regarding the argument against the rejection of the independent claim, the applicant opines that the newly claimed wording is not taught. As a first means of rebuttal the examiner notes that the 8th page of the Toshiba document discusses where to place to monitoring region and iterates that one can make the monitoring region closer to the imaging region if one chooses to start the imaging sequence with the collection of k-space data from the center. In other words, the trigger timing aligns the k-space center data collection to the detected incoming contrast laden blood. See for example the 6th full paragraph on page 8 of the Toshiba document. As such the applicant’s arguments are not convincing for reasons which can be directly derived from the prior art. However and possible more pressingly, the applicant’s claim language appears to also be inherent and therefore not convincing for additional reasons. For instance, the applicant does not limit the claims to particular k-space filling methods (e.g. this isn’t limited to center-first filling). As such simply acquiring the k-space data (i.e. as a whole – or acquiring data in general) when the contrast reaches its peak in the imaging area (something not argued against and something which is a fundamental portion of any contrast gating system and therefore inherent) would read on the claimed invention. Likewise what we do know about the scan is that it is a “CE” MRA and since the center of the k-space is the C is in “CE” this also appears inherent. That is, the data that fills the center of the k-space always contains the peak contrast vale 
The applicant then argues that due to their foregoing arguments the dependent claims should be similarly allowable by virtue of their dependency and that claim 13 should be similarly allowable by virtue of similar drafting; however, the examiner remarks that the foregoing arguments did not convincing them to remove the above iterated rejections and therefore the argument similarly fails to be convincing for the remaining claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793